IN THE SUPREME COURT OF MISSISSIPPI

                               NO. 2006-DR-01161-SCT

JEFFREY KEITH HAVARD

v.

STATE OF MISSISSIPPI


DATE OF JUDGMENT:                        12/19/2002
TRIAL JUDGE:                             HON. FORREST A. JOHNSON, JR.
COURT FROM WHICH APPEALED:               ADAMS COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                 MISSISSIPPI OFFICE OF CAPITAL POST-
                                         CONVICTION COUNSEL
                                         BY: ROBERT M. RYAN
                                         THOMAS C. LEVIDIOTIS
                                         LOUWLYNN VANZETTA WILLIAMS
ATTORNEYS FOR APPELLEE:                  OFFICE OF THE ATTORNEY GENERAL
                                         BY: PAT McNAMARA
                                         MARVIN L. WHITE, JR.
DISTRICT ATTORNEY:                       RONNIE LEE HARPER
NATURE OF THE CASE:                      CIVIL - DEATH PENALTY - POST
                                         CONVICTION
DISPOSITION:                             PETITION FOR POST-CONVICTION
                                         RELIEF DENIED - 05/22/2008
MOTION FOR REHEARING FILED:
MANDATE ISSUED:




      EN BANC.

      CARLSON, JUSTICE, FOR THE COURT:

¶1.   Jeffrey Keith Havard was found guilty of capital murder (murder during the

commission of sexual battery) of six-month-old Chloe Britt. The same jury also found that

Havard should suffer the penalty of death. Consistent with the jury verdict, the Adams

                                           1
County Circuit Court imposed the death sentence upon Havard. His conviction and sentence

were affirmed by this Court on direct appeal. Havard v. State, 928 So. 2d 771 (Miss. 2006).

Havard’s motion for rehearing subsequently was denied. Today’s case concerns Havard’s

Application For Leave to Proceed in the Trial Court and Motion for Other Relief filed

pursuant to the Mississippi Uniform Post-Conviction Collateral Relief Act, and more

specifically, Mississippi Code Annotated Section 99-39-27 (Rev. 2007). Finding no merit

in Havard’s claims, we deny his request for post-conviction relief.

              FACTS AND PROCEEDINGS IN THE TRIAL COURT 1

¶2.    In early 2002, Havard was living in Adams County with his girlfriend, Rebecca Britt

(Britt), the mother of the victim, six-month-old Chloe Britt. Havard was not Chloe's father.

Havard and Britt had been dating for a few months when Britt and Chloe moved in with

Havard.

¶3.    On February 21, 2002, at approximately 8:00 p.m., Havard gave Britt some money

and asked her to get supper from the grocery store. When Britt returned home, she found that

Chloe had been bathed and was asleep. Havard told Britt he had given Chloe her bath and

put her to bed. Havard had also stripped the sheets off the bed and told Britt he was washing

them. According to Britt, before that night, Havard had never bathed Chloe or changed her

diaper. Britt checked on Chloe and she appeared fine. Havard then insisted that Britt go

back out to the video store to rent some movies. When Britt returned, Havard was in the


       1
        We glean the relevant facts from our decision in Havard’s direct appeal. Havard v.
State, 928 So. 2d 771, 778-79 (Miss. 2006).

                                             2
bathroom with the door shut. Britt went to check on Chloe and discovered that Chloe was

blue and no longer breathing. Britt attempted to resuscitate Chloe by CPR before Britt and

Havard drove Chloe to Natchez Community Hospital, where Britt's mother worked. The

child was pronounced dead at the hospital later that night.

¶4.    The pathologist who prepared Chloe's autopsy report testified at trial that some of

Chloe’s injuries were consistent with penetration of the rectum with an object. Chloe’s other

injuries included abrasions and bruises inside her mouth. The baby also had internal bleeding

inside her skull that was consistent with shaken baby syndrome. Chloe had anal injuries that

were observed by both the hospital staff and the sheriff. No one at Chloe's daycare center

had ever noticed bruises or marks on Chloe. No anal injuries or anything unusual about the

child's rectum was noticed by the daycare staff earlier on the day of Chloe’s death.

¶5.    Havard was later charged with capital murder with sexual battery being the underlying

felony. Two days after Chloe’s death, Havard gave a videotaped statement in which he

denied committing sexual battery on Chloe. Havard claimed that he accidentally dropped

Chloe against the commode after giving her a bath, shook her in a panic, and then rubbed her

down with lavender lotion before putting her to bed.

¶6.    DNA evidence collected from the bed sheets matched the DNA of both Havard and

Chloe. A sexual assault kit testing for any of Havard's DNA in Chloe's rectum or vagina

produced negative results. The only explanation offered by Havard regarding Chloe's

injuries was that he possibly wiped her down too vigorously when preparing her for bed.

Havard was indigent and had appointed counsel at trial and on direct appeal.

                                             3
                                SUMMARY OF ISSUES

I.     Ineffective assistance of counsel for failure to adopt defense strategy during guilt
       phase.
       A)     Failure to obtain DNA evidence.
       B)     Failure to secure a pathologist.
       C)     Failure to include a lesser-offense instruction.

II.    Ineffective assistance of counsel for failure to investigate, develop and present
       mitigation evidence during penalty phase.

III.   Ineffective assistance of counsel for failing to develop and present compelling
       evidence of Havard’s childhood and family life in mitigation of punishment.

IV.    Ineffective assistance of counsel for failing to develop and introduce Havard’s
       successful adaptation at Camp Shelby as mitigating evidence during the penalty
       phase.

V.     Ineffective assistance of counsel for failing to ask potential jurors “reverse-
       Witherspoon” questions during voir dire.

VI.    Ineffective assistance of counsel during closing argument at the penalty phase.

VII.   Prosecutorial misconduct during closing argument at the guilt phase.

VIII. Victim impact testimony.

IX.    Whether the trial court improperly responded to a question from the jury during
       the sentencing phase.

X.     Limiting instruction of especially heinous, atrocious, or cruel aggravating
       circumstance.

XI.    Failure of the indictment to charge a death-penalty-eligible offense.

XII.   Jury consideration of aggravating circumstances.

XIII. Competency of trial counsel.

XIV. Cumulative error.


                                            4
                                        DISCUSSION

       I.     Ineffective assistance of counsel for failure to adopt defense
              strategy during guilt phase.

¶7.    Havard asserts the following three sub-claims of ineffective assistance of counsel: (A)

trial counsel failed to secure expert assistance to develop evidence to support the defense’s

theory of the case; (B) trial counsel failed to research case law supporting their defense

theory in order to obtain relief during trial in the form of an appropriate expert witness and/or

preserve the trial court’s denial of an expert for direct appeal; and (C) trial counsel, having

adopted the theory that no sexual battery occurred, failed to seek a jury instruction to support

the theory. On direct appeal, Havard claimed that he received ineffective assistance of

counsel due to counsels’ failure to adequately support the defense strategy. Havard also

raised the three sub-claims listed above.

¶8.    The theory of defense was that no sexual battery occurred, thereby eliminating the

underlying felony to the capital murder charge. If this defense had proved successful,

Havard would have avoided the death penalty. On direct appeal, Havard argued that trial

counsel should have presented rebuttal evidence, and he relied on the post-trial affidavit of

Dr. James Lauridson to offer the possibility of disproving, through the use of DNA testing,

the state’s theory that sexual battery had occurred. See Havard v. State, 928 So. 2d 771, 787-

88 (Miss. 2006). Havard also claimed that trial counsel was ineffective for failing to secure,

or adequately prepare a motion to secure, a pathologist to investigate the case and develop



                                               5
a defense strategy; and that his counsel was ineffective for failing to include a lesser-offense

instruction on murder or manslaughter. Id. at 788-91.

¶9.    When addressing these issues on direct appeal, this Court determined that it would not

consider Dr. Lauridson’s outside-the-record affidavit. Id. at 787-88 n.6.        The state now

argues that Havard is attempting to relitigate the claims already presented on direct appeal

and that the issue is barred from post-conviction proceedings by the doctrine of res judicata

pursuant to Mississippi Code Annotated Section 99-39-21(3) (Rev. 2007). See also Wiley

v. State, 750 So. 2d 1193, 1200 (Miss. 1999); Foster v. State, 687 So. 2d 1124, 1129 (Miss.

1996); Wiley v. State, 517 So. 2d 1373, 1377 (Miss. 1987).

¶10.   As we explained more fully in Havard’s direct appeal, the version of Mississippi Rule

of Appellate Procedure 22(b) effective at the time of Havard’s direct appeal, like the current

version, stated:

       (b) Post-conviction issues raised on direct appeal. Issues which may be
       raised in post-conviction proceedings may also be raised on direct appeal if
       such issues are based on facts fully apparent from the record. Where the
       appellant is represented by counsel who did not represent the appellant at trial,
       the failure to raise such issues on direct appeal shall constitute a waiver barring
       consideration of the issues in post-conviction proceedings.

Mississippi Rule of Appellate Procedure 22(b) (2005) (emphasis added). Havard, 928 So.
2d at 783. However, as we noted in Havard, the version of Rule 22(b) in effect at the time

of Havard’s trial did not contain the words that appear in italics above. Id. n.5. The

amendment adding the italicized words to Rule 22(b) took effect February 10, 2005. The




                                               6
Court agreed with Havard that the prior version was controlling on direct appeal. After a

thorough analysis, we determined that

       [i]t would indeed be dangerous here for us to begin a precedent of considering
       on direct appeals post-trial affidavits by affiants who have not been subjected
       to cross-examination. The utilization of affidavits is better served in the post-
       conviction relief proceedings allowable by statute. Miss. Code Ann. § 99-39-1
       et seq. (Rev. 2000). Having raised this issue with different counsel on direct
       appeal, Havard has preserved his right to raise this issue, supported by
       affidavits, in future post-conviction relief proceedings.

Id. at 786.   The Court proceeded to discuss Havard’s issues absent certain post-trial

affidavits.

¶11.   In considering the issue sub judice on direct appeal, the Court stated that, “. . .

consistent with our discussion of Issue II, supra, we consider this issue, absent Dr.

Lauridson’s affidavit.” Id. at 787. The Court then considered this issue on the merits.

Unlike Havard’s Issue II as discussed in Havard’s direct appeal, this Court did not

specifically state that Havard had preserved his right to raise the instant issue in post-

conviction-relief proceedings. However, the Court’s reasoning for preserving Havard’s Issue

II on direct appeal for post-conviction proceedings applies to the instant issue.2


       2
        To be abundantly clear, the “Issue II” on direct appeal was whether trial counsel
rendered ineffective assistance by failing to ask “reverse-Witherspoon” questions during voir
dire. In our discussion of Issue II, we addressed an “outside-the-record” juror affidavit and
found that “[t]he utilization of affidavits is better served in the post-conviction relief
proceedings allowable by statute.” Havard, 928 So. 2d at 786 (complete discussion of Issue
II is found as follows: Havard, 928 So. 2d at 782-87). However in discussing Issue IV
(whether Havard was denied ineffective assistance of counsel due to trial counsel’s failure
to adequately support the defense strategy), we adopted by reference our reasoning set out
in Issue II in determining that Dr. James Lauridson’s “outside-the-record” affidavit should
likewise not be considered on direct appeal, but instead was better suited for consideration

                                              7
¶12.   The only difference in the instant issue as it is presented here in post-conviction

proceedings and its presentation on direct appeal is that Dr. Lauridson’s affidavits and reports

are now properly before the Court. Therefore, the issue and its sub-issues are considered to

determine if the affidavits and reports provide support for Havard’s claims, which were

previously considered to be without merit.

¶13.   The test for ineffective assistance of counsel is well-settled. “The benchmark for

judging any claim of ineffectiveness [of counsel] must be whether counsel's conduct so

undermined the proper functioning of the adversarial process that the trial cannot be relied

on as having produced a just result.” Strickland v. Washington, 466 U.S. 668, 686, 104
S. Ct. 2052, 80 L. Ed. 2d 674 (1984).        In order to prevail on this claim, Havard must

demonstrate that his counsels’ performance was deficient and that the deficiency prejudiced

the defense of the case. Id. at 687. “Unless a defendant makes both showings, it cannot be

said that the conviction or death sentence resulted from a breakdown in the adversary process

that renders the result unreliable.” Stringer v. State, 454 So. 2d 468, 477 (Miss. 1984) (citing

Strickland, 466 U.S. at 687).

¶14.   Defense counsel is presumed competent. Washington v. State, 620 So. 2d 966 (Miss.

1993). However, even where professional error is shown, a reviewing court must determine

whether there is “a reasonable probability that, but for counsel's unprofessional errors, the

result of the proceedings would have been different.” Mohr v. State, 584 So. 2d 426, 430




during post-conviction-relief proceedings. Id. at 787.

                                               8
(Miss. 1991). When reviewing a case involving the death penalty, the most important inquiry

is “whether there is a reasonable probability that, absent the errors, the sentencer – including

an appellate court, to the extent it independently reweighs the evidence – would have

concluded that the balance of aggravating and mitigating circumstances did not warrant

death.” Strickland, 466 U.S. at 695. If Havard’s post-conviction application fails on either

of the Strickland prongs, the proceedings end. Foster v. State, 687 So. 2d 1124, 1129-30

(Miss. 1996).

       (A)      Failure to obtain DNA evidence.

¶15.   As we already have noted, counsels’ theory of defense was that Havard did not

commit a sexual battery, and thus he could not be guilty of capital murder. Havard asserts

that his trial counsel were ineffective for failing to secure an expert to perform independent

DNA analysis to aid in discrediting the state’s proof that a sexual battery occurred.

¶16.   Havard starts by pointing out that only one witness was presented by the defense to

establish that a rape kit was performed and that samples were taken from Havard. He next

points out that, on cross-examination of the state’s witness, Mississippi Crime Laboratory

Forensic Biologist Amy Winters, defense counsel established that DNA testing could have

been performed on the sexual assault kit done on Chloe Britt. Winters testified that she

conducted serological analysis of an oral swab, vaginal swab, vulvar swab and rectal swab,

each taken from Chloe Britt. The results of Winters’s analysis of the swabs were negative.

Winters explained that the tests were for the presence of semen and not for DNA.

Throughout closing argument, defense counsel made the argument that DNA testing could

                                               9
have been done, and the state’s failure to test for DNA was evidence that there was no sexual

battery.

¶17.   Havard accuses his defense counsel of being ineffective because they “failed to realize

or to act upon clearly established law in this State that gave his client access to ‘all these

DNA people,’ or more precisely to independent DNA evaluation and the services of other

expert witnesses at state expense.” Havard relies on Richardson v. State, 767 So. 2d 195

(Miss. 2000), to support this claim, and he correctly asserts that Richardson stands for the

proposition that, even where the state does not present DNA results to a jury, a defendant still

may have a right to have the evidence tested at state expense. “The fact that the State did not

present DNA results before the jury does not deny the defendant the right to have the

evidence tested. The defendant should be permitted to inspect tangible evidence that might

be used against him or which might be useful in his defense.” Id. at 199 (citing Armstrong

v. State, 214 So. 2d 589, 596 (Miss. 1968)). The “determination of whether the State must

pay for an expert witness for an indigent defendant must be made on a case by case basis.”

Id. (quoting Davis v. State, 374 So. 2d 1293, 1297 (Miss. 1979)). However, Havard’s

reliance on Richardson is misplaced.

¶18.   Even if counsel had successfully procured an independent DNA expert and that expert

had testified that Havard’s DNA was not present on the rape kit samples taken from Chloe,

that does not exonerate Havard of the sexual battery charge, as this Court previously

explained on direct appeal. Havard, 928 So. 2d at 788. Mississippi Code Annotated Section

97-3-95 defines sexual battery as sexual penetration with a class of victims.           Sexual

                                              10
penetration, as defined by statute, may be by “insertion of any object into the genital or anal

opening of another person’s body.” Miss. Code Ann. § 97-3-97 (Rev. 2006). Therefore, the

absence of Havard’s DNA does not exclude his use of “any object.”

¶19.   Dr. Lauridson’s affidavit does not lend support to Havard’s claim. Dr. Lauridson’s

affidavit states that it is his opinion that “ . . . there is a possibility that Chloe Madison Britt

was not sexually assaulted.” Nothing in his affidavit is related to the presence or absence of

Havard’s DNA on the rape kit samples taken from Chloe Britt. As will be discussed more

fully infra, Dr. Lauridson’s report states that no semen was found in samples taken from the

victim. This is cumulative of the testimony of Amy Winters. Therefore, for the purposes of

Havard’s claim that counsel was ineffective for not successfully procuring an expert to

independently test for DNA, Dr. Lauridson’s affidavit provides no additional support.

Havard’s claim does not pass the standard set forth in Strickland and is without merit.

       (B)     Failure to secure a pathologist.

¶20.   For purposes of post-conviction relief, Havard again claims that counsel was

ineffective in failing to research case law, which he asserts would have insured him an expert

witness to aid in his defense. Havard further asserts that counsel failed to preserve this issue

for direct appeal. Havard relies on Harrison v. State, 635 So. 2d 894, 901 (Miss. 1994) as

did this Court on direct appeal. Havard, 928 So. 2d at 788-89.

¶21.   On direct appeal, Havard claimed that his trial counsel were ineffective for failing to

secure a pathologist to investigate the case and develop a defense strategy. It was made clear

that a defendant’s right to defense funds for obtaining such an expert is conditioned upon a

                                                11
showing of need of the expert in order to prepare a defense and will depend on the facts and

circumstances of each case. Id. (citing Harrison, 635 So. 2d at 901). Havard’s trial counsel

made the request based on the need for assistance in interpreting the autopsy reports. The

trial court denied the request. This Court held that the trial court did not abuse its discretion

and that defense counsel’s efforts did not rise “to such a level so as to offend Strickland.”

Havard, 928 So. 2d at 789.

¶22.   Also worth noting is an affidavit from one of Havard’s defense attorneys, Gus Sermos,

who stated that he believes a pathologist could have assisted with the case but he had no

funding for this purpose and did not consult with one. He also stated that he did consult with

a registered nurse. Although we in no way through dicta intend to suggest that a registered

nurse will suffice when a defendant in a criminal case requests a pathologist, we simply note

that counsel’s consultation with a registered nurse does evidence counsel’s diligence when

the request for independent pathologist funding was denied.

¶23.   The test provided by Strickland and its progeny is two-fold. Havard must show that

counsels’ performance was deficient. Id. 466 U.S. at 687. Second, if the first prong is met,

Havard must show that counsels’ deficient performance was prejudicial to Havard’s defense.

Id. In this post-conviction proceeding, Havard presents the affidavit of Attorney Ross Parker

Simons, who stated that he (Simons) has practiced law in Mississippi for more than twenty

years with extensive death-penalty experience.3 Simons stated in his affidavit that he was


       3
      Simons also stated in his affidavit that he was co-counsel for the defense of Henry
Lee Harrison, reported as Harrison v. State, 635 So. 2d 894 (Miss. 1994) just cited above.

                                               12
of the opinion that Havard’s counsel were ineffective within the meaning of Strickland

because they recognized the need for expert assistance with the defense, as evidenced by

their request in the trial court, but they failed in their duty to make a proper showing of need

to the trial court. Because of this, Simons further opines that Havard’s trial counsel failed

to secure an expert or make an adequate record to preserve this issue on appeal.

¶24.   As previously stated, this Court considered this issue on the merits, in depth, on direct

appeal. We decided that the trial court did not abuse its discretion by denying the defense’s

request for an independent expert. Havard, 928 So. 2d at 788-89. This Court decided that

Havard’s trial counsel were not ineffective. With all due respect, the affidavit of Simons

amounts to nothing more than his legal opinion, and this Court will not substitute Simons’s

opinion for its own simply because Simons respectfully disagrees with this Court concerning

our Strickland analysis based on the record with which we are presented.              Havard’s

contention that trial counsel failed to preserve this issue for direct appeal is without merit

because this matter was raised and discussed on direct appeal.

¶25.   Havard has failed to meet the burden of Strickland’s first prong, thus, the issue is

without merit, and the Court is not required to proceed to the second prong. Foster v. State,

687 So. 2d 1124, 1129-30 (Miss. 1996).

¶26.   However, assuming arguendo that Havard did prevail on the first prong by showing

that counsel’s performance was deficient, he is unable to show that his defense was




(Havard’s Exhibit 16, at ¶ 3).

                                              13
prejudiced. Havard again presents the affidavits and reports of Lauridson, who opined in his

affidavit “that there is a possibility that Chloe Madison Brit was not sexually assaulted.”

Taking this statement to its logical conclusion, this leaves open the possibility that she was.

Dr. Lauridson’s report also is somewhat cumulative when compared with Dr. Steven Hayne’s

testimony regarding the absence of tearing of the anal sphincter. Dr. Hayne testified as

follows:

       Q. [by defense counsel] If there were any tears down there in your report
       when you put a contusion of the anus is noted, I presume you would have also
       written tears were noticed also; is that correct?

       A. [by Dr. Hayne] If I had seen them, I would put down laceration. I did not
       see it in this case, and I did not exclude it, but I didn’t see it.

Dr. Lauridson’s report is also cumulative of Amy Winters’s testimony that no semen was

found on the rape kit swabs taken from the victim.

¶27.   Dr. Lauridson’s reports do, however, differ from expert testimony at trial in some

instances. First, Dr. Lauridson asserted that Dr. Hayne was incorrect in his testimony that

rigor mortis causes contracture of muscles after death, which Dr. Hayne explained could

prevent him from discovering a slight tear. Dr. Lauridson’s indication that Dr. Hayne was

incorrect is inconsequential to the point of Dr. Hayne’s testimony. Both doctors agreed that

they did not discover a tear. Dr. Lauridson also belabored the point that Dr. Hayne was

incorrect regarding the contracture of the anal sphincter muscle by asserting that photographs

of the victim’s anus taken in the emergency room compared to photographs taken during

autopsy revealed the same amount of anal relaxation. It is difficult to understand how Dr.


                                              14
Lauridson reached this conclusion, because he admitted that no scales were used in either set

of photographs. Further, every doctor and/or nurse present in the emergency room who

testified at Havard’s trial told the jury that the autopsy photograph of Chloe’s relaxed anus

did not do justice to the dilated anus they each described as being open about “the size of a

quarter.” Again, both doctors agreed that there was no tearing of the anus.

¶28.   Dr. Lauridson also asserted:

       [e]xperienced medical examiners commonly encounter dilated anal sphincter’s
       [sic] during postmortem examinations. Experience as well as the medical
       literature recognizes that this finding does not imply anal sexual abuse.
       Studies of this phenomenon, in fact have shown that children who have died
       of brain injuries have an increased likelihood of having a dilated anus.

Dr. Lauridson concluded his report stating, “Postmortem anal dilation in infants is a

commonly recognized artifact that does not signify sexual abuse.” However, as the state

points out, Chloe’s dilated anal sphincter was discovered while Chloe was in the emergency

room and still alive.

¶29.   Further, Dr. Lauridson’s conclusion was not only contrary to that of Dr. Hayne, it was

contrary to the sworn testimony from experienced emergency-room doctors and nurses.

Angel Godbold, a registered nurse for eleven years with eight years experience in the

emergency room, testified that Chloe’s anus was very “unusual” for an infant and the trauma

she observed to Chloe’s anus led her to later seek counseling. She also described seeing

tears. Patricia Murphy, a registered nurse of nearly thirty years, twenty years of which were

spent in the emergency room, testified that Chloe’s rectum was “not normal by any means,”

that she had seen sexual trauma before, that she was of the opinion that the injuries sustained

                                              15
by Chloe were the result of sexual trauma, and that it was the worst she had ever seen. Dr.

Laurie Patterson, an emergency-room physician who treated Chloe, testified that what she

saw of Chloe’s anus was not normal and was indicative of sexual penetration. She also

testified that she observed a tear of the anus. Dr. Ayesha Dar, Chloe’s pediatrician, also tried

to save Chloe in the emergency room. She testified that the injury to Chloe’s rectum was

from sexual abuse consistent with a foreign object being forcibly inserted. Dr. Dar testified

that Chloe was bleeding from the anus and she observed a tear. Reverend James E. Lee, the

duly elected Adams County coroner, testified that he observed Chloe and noticed something

was terribly wrong. He stated that it appeared that something had penetrated the baby’s anus.

¶30.   Additionally, Dr. Hayne testified that there was a contusion in the victim’s rectum

measuring approximately one inch. Dr. Hayne further testified that the contusion “would be

consistent with penetration of the rectum with an object. . . .” Dr. Lauridson stated that “[t]he

lining of the anus and rectum is a delicate tissue and can easily be injured, producing a

contusion if a foreign object is inserted.” He then reminded this Court that a thermometer

was inserted during resuscitation. He offered this for the explanation of why Dr. Hayne

discovered a contusion during the autopsy, yet Dr. Lauridson disagreed in his next report that

there was a contusion. “There is no histologic evidence for contusion, or laceration of the

surfaces of the anal perianal or colonic tissues.”

¶31.   Again, assuming arguendo that Havard’s counsel was deficient, Havard has not met

the second prong of Strickland in that Dr. Lauridson’s reports and affidavits do not contain

evidence that would create a reasonable probability that, but for counsel’s deficient

                                               16
performance, the outcome of Havard’s trial would have been different. Havard’s claim thus

does not pass the standard set forth in Strickland. This issue is without merit.

       (C)    Failure to include a lesser-offense instruction.

¶32.   Havard asserts that his trial counsel were ineffective for failing to include a lesser-

offense instruction. This issue was raised and fully addressed in depth on the merits. See

Havard, 928 So. 2d at 789-91. This claim was clearly discernable from the record before the

Court on direct appeal, and Havard did not offer outside-the-record evidence as he did on the

other two previously discussed subissues. Further, Havard does not present anything other

than the record that was before us on direct appeal. Therefore, unlike the other issues found

to be preserved for post-conviction proceedings, this sub-issue is procedurally barred by the

doctrine of res judicata. Miss. Code Ann. § 99-39-21(3) (Rev. 2007).

¶33.   In Lockett v. State, 614 So. 2d 888 (Miss. 1992), this Court considered the post-

conviction application of Carl Daniel Lockett, who like Havard, was convicted of capital

murder and sentenced to death. When asked to reconsider issues that were discussed on direct

appeal, this Court stated:

       The procedural bars of waiver, different theories, and res judicata and the
       exception thereto as defined in Miss. Code Ann. § 99-39-21(1-5) are
       applicable in death penalty PCR Applications. Irving v. State, 498 So. 2d 305
       (Miss. 1986); Evans v. State, 485 So. 2d 276 (Miss. 1986). Rephrasing direct
       appeal issues for post-conviction purposes will not defeat the procedural bar
       of res judicata. Irving v. State, 498 So. 2d 305 (Miss. 1986); Rideout v. State,
       496 So. 2d 667 (Miss. 1986); Gilliard v. State, 446 So. 2d 590 (Miss. 1984).
       The Petitioner carries the burden of demonstrating that his claim is not
       procedurally barred. Miss. Code Ann. § 99-39-21(6) (Supp. 1991); Cabello v.
       State, 524 So. 2d 313, 320 (Miss. 1988). However, ‘an alleged error should be
       reviewed, in spite of any procedural bar, only where the claim is so novel that

                                             17
       it has not previously been litigated, or, perhaps, where an appellate court has
       suddenly reversed itself on an issue previously thought settled.’ Irving v. State,
       498 So. 2d 305, 311 (Miss. 1986).

Lockett, 614 So. 2d at 893.

¶34.   Havard has not demonstrated a novel claim or a sudden reversal of law relative to this

issue which would exempt it from the procedural bar of res judicata pursuant to Mississippi

Code Annotated Section 99-39-21(3) (Rev. 2007). This issue is procedurally barred.

       II.    Ineffective assistance of counsel for failure to investigate, develop
              and present mitigation evidence during penalty phase.

       III.   Ineffective assistance of counsel for failing to develop and present
              compelling evidence of Havard’s childhood and family life in
              mitigation of punishment.

¶35.   Issues II and III both involve claims of ineffective assistance of counsel arising from

the assertion that trial counsel failed to investigate, develop, and present mitigation evidence.

Therefore, these issues will be discussed together.

¶36.   On direct appeal, Havard argued that trial counsel were ineffective for not developing

and presenting compelling evidence in mitigation of punishment. In Wiggins v. Smith, 539
U.S. 510, 525, 123 S. Ct. 2527, 2537, 156 L. Ed. 2d 471 (2003), the United States Supreme

Court stated that “any reasonably competent attorney” would realize the value in pursuing

leads “necessary to making an informed choice among possible defenses.” Id. In what the

Court called a “half-hearted” mitigation case, trial counsel in Wiggins presented one expert

witness but did not present the defendant's life history or social details. Id.




                                               18
¶37.   This Court has held that “[i]t is critical that mitigating evidence be presented at capital

sentencing proceedings.” Leatherwood v. State, 473 So. 2d 964, 970 (Miss. 1985). This

Court recognized in State v. Tokman, 564 So. 2d 1339 (Miss. 1990), that “counsel has a duty

to interview potential witnesses and to make an independent investigation of the facts and

circumstances of the case.” Id. at 1342. Additionally,

       [i]n Stringer v. Jackson, 862 F.2d 1108, 1116 (5 th Cir. 1988), the Fifth Circuit
       held that “the failure to present a case in mitigation during the sentencing
       phase of a capital trial is not, per se, ineffective assistance of counsel.” We
       have in the past recognized the Stringer rule. See Gray [v. State], 887 So.2d
       [158,] at 167 (Miss. 2004). See also Williams v. State, 722 So. 2d 447, 450
       (Miss. 1998) (citing Williams v. Cain, 125 F.3d 269, 277 (5 th Cir. 1997)). We
       have relied on Stringer in cases before us on direct appeal. “The focus of the
       inquiry must be whether counsel's assistance was reasonable considering all
       the circumstances.” Jones v. State, 857 So. 2d 740, 745 (Miss. 2003) (life
       imprisonment sentence following murder conviction). “This court has often
       upheld decisions not to put on mitigating evidence where the decision resulted
       from a strategic choice.” Howard v. State, 853 So. 2d 781, 799 (Miss. 2003)
       (quoting Stringer, 862 F.2d at 1116) (death sentence following capital murder
       conviction).

Havard, 928 So. 2d at 795.

¶38.   Havard submitted several affidavits on direct appeal from friends and family, as well

as from a social worker who reviewed Havard’s life history. Again, because the former

Mississippi Rule of Appellate Procedure 22 was found to be controlling at the time of

Havard’s direct appeal, this Court considered the issue absent the outside-the-record

affidavits, but also held that Havard preserved the issue for post-conviction proceedings. Id.

¶39.   In reviewing the issue on direct appeal, the Court ruled adversely to Havard, finding

that, “[g]iven the testimony provided in mitigation and what it did show the jury about


                                               19
Havard’s life and tendencies, we simply cannot find . . . prejudicial deficiency in trial

counsel’s performance.” Id. The Court is now asked to revisit this issue in conjunction with

the affidavits of Havard’s family, friends, and the social worker.

¶40.   Just as on direct appeal, Havard again argues that he received ineffective assistance

of counsel because trial counsel called only two witnesses in mitigation, and he alleges that

counsel did not prepare the two witnesses for trial or investigate other potential mitigating

evidence. The state points out that, during the examination of Cheryl Harrell, she was asked

to “describe” her relationship with Havard. She was asked about Havard’s relationship with

his stepfather, Gordon Harrell. Counsel asked her about Havard’s relationship with his

biological father. Counsel also asked Harrell to tell the jury why Havard should not receive

the death penalty. These open-ended questions allowed the jury to learn that Havard and his

mother “have always been close;” that Havard moved in with his grandparents when he was

thirteen because of something he had seen happen at school; that Havard visited his mother

every chance he got; that Havard was born out of wedlock and that he did not meet his

biological father until he was sixteen; and that Havard’s father never had a place in his life

and never supported him. Cheryl Harrell also described her son as a “kind, tender-loving

person” and discussed his love for children. She told the jury about how Havard came to the

defense of his niece, a child afflicted with Down’s Syndrome, when she was ridiculed by

others, and how Havard cared for his younger half-brother when he was young.

¶41.   The second mitigation witness called by the defense was Havard’s grandmother, Ruby

Havard. She was asked similar open-ended questions, and the jury was told about how

                                             20
Havard allowed Rebecca Britt and Chloe to move in with him; about how hard Havard

worked at his job; and about Havard had told her that he planned to ask Rebecca Britt to

marry him so that he could take care of her and Chloe. She told the jury that Havard is a

loving person and that he loves children. She explained that Havard had two pictures of

Chloe in his billfold and how Havard “dearly loved that baby.”

¶42.   The state argues that the affidavits are cumulative of testimony the jury heard, and that

most of them “contain more damning evidence than praising.” In the affidavit of Marilyn

Cox, Havard’s aunt, she stated that Havard’s grandfather, William Havard, used to hit

Havard’s mother and uncle when they argued with him as children and that William once

broke Ruby’s nose. Marilyn also concluded that Havard’s stepfather, Gordon Harrell, beat

Havard because Ruby told Marilyn of bruises found on Havard’s body. Marilyn stated that

she, too, found bruises on Havard’s back and behind. Marilyn never stated that she saw

Havard being beaten or that she had any other firsthand knowledge. In the same paragraph

in which she concluded that Havard was beaten, Marilyn stated that Cheryl was worried

about Havard and agreed that he should go live with his grandparents. Ironically, Cheryl and

Ruby, who both testified at trial and now asserted in their affidavits that counsel never

interviewed them, did not paint the same picture as Marilyn. Cheryl stated in her affidavit

that Havard went to live with his grandparents because of the violence in the schools where

he was living. This is consistent with her trial testimony and Ruby’s trial testimony.

Marilyn’s affidavit adds nothing to the testimony heard by the jury except hearsay of

Havard’s abuse by his stepfather.

                                              21
¶43.   William Havard stated in his affidavit that Havard was like a son to him. William

stated that he “knew” Gordon was “whipping on” Havard. Again, nothing in the affidavit

stated that he ever witnessed these events. He did state that Gordon had a temper and

Gordon once kicked in William’s front door, forcing William to call the police. William’s

affidavit then took a turn and negatively described his relationship with Havard. William

explained how he bought Havard a truck “so he could get to and from work, but Jeffrey quit

as soon as he got it.” He stated that Havard caused problems, such as staying out late.

Havard would not listen to his grandfather and would get into arguments because Havard did

not like being told what to do. In fact, William explained how he sometimes had to call the

police to “calm him down.” Havard’s grandparents had to ask a neighbor to call the police

because Havard would not let his grandparents get to their phone. William provided Havard

with a trailer up the street. Ruby Havard testified at trial that they provided the trailer, paid

the utilities and part of the groceries. William further stated in his affidavit that Havard

would have people over using drugs, and that William and Ruby did not approve of Havard’s

drug activities.

¶44.   Daniel Bradshaw, Havard’s friend since childhood, went to the Youth Challenge

Program at Camp Shelby with Havard. He described how Havard’s family did not attend

Havard’s graduation from Camp Shelby, so Havard went to lunch with Daniel’s family.

Daniel discussed how Havard came to live with him and his wife, Australia. Daniel trained

Havard to work on boats. Daniel stated that Havard started “using a lot of drugs, hanging




                                               22
out with the wrong crowd.” Daniel stated that Havard loved children and would take care

of their son when Daniel and Australia went out.

¶45.   Australia Bradshaw, also Havard’s childhood friend, described how she met Havard

at church after he moved in with his grandparents. She described him as “happy go lucky.”

She corroborated Daniel’s affidavit about Havard and Daniel being together at Camp Shelby

and how Havard came to live with them when Havard had problems with his grandfather.

She described Havard’s grandfather getting angry with Havard when Havard stayed out late.

She stated that Havard would say “hurtful words to his grandfather.” She also witnessed

when the police came to the house of Havard’s grandfather a couple of times when they “had

gotten into it because Jeffrey would race around in his truck and screech his tires.” She

described Havard and his grandfather as “stubborn.” She also told of Havard watching her

son.

¶46.   Etta White, Havard’s co-worker, described him as “super, he has a great personality

and is a good work colleague.” She told of Havard stopping by to offer help when he saw

Etta out working in the yard.

¶47.   Cheryl Harrell’s affidavit restated her trial testimony but also offered new information

that she did not tell the jury during Havard’s sentencing hearing. She described her father

fighting and getting physical with her brothers when they were young, but did not mention

that she was beaten as described by Marilyn. Cheryl described her father as thinking that

Jeffrey was sent by the Lord to replace her brother after his death, and William brought “lots

of gifts when Jeffrey was born.” William and Ruby let Cheryl and Jeffrey live with them for

                                             23
a year until Cheryl met her husband, Gordon. Cheryl stated that it was hard raising Havard

and he did get “spankings.” As previously discussed, she stated that Havard went to live

with his grandparents because of the “violence in the schools.” When speaking of Havard’s

grandparents, Cheryl stated, “Jeffrey was always rewarded by them and never punished. He

was their favorite, they would do things for him that they wouldn’t do for the other

grandchildren.” Ironically, Cheryl never discussed Havard being abused by his stepfather

at trial or in her affidavit. None of the other affiants stated that they witnessed it or that

Havard ever told them that he was abused.

¶48.   Ruby Havard’s affidavit placed blame for Havard’s problems with his stepfather,

whom she described as having a temper. She stated that Gordon beat Havard, but did not

state that she ever witnessed or was told of these beatings. She remembered Havard came

to visit once, and he was black and blues with bruises. She then stated that Cheryl was

concerned when Havard was growing up because she was worried Havard would start to

fight back against Gordon and cause more trouble. Ruby never mentioned any of this at trial.

She testified that Havard asked if he could go live with his grandparents because “[h]e liked

the schools.” In her affidavit, Ruby then described him as dropping out of high school,

attending the Youth Challenge Program, and getting his GED. Havard was offered a job as

a peer mentor in the program, and William and Ruby bought him a truck so he could travel

to his job. She stated that Havard used drugs, and when confronted about it, he “would say

ugly things like he wished he had never come to live with us.” They never had a chance to

punish Havard because he would get in his truck and leave.

                                             24
¶49.   Adrian Dorsey Kidd, a social worker who was asked by post-conviction counsel to

review Havard’s social history record and notes of mitigation interviews with Havard’s

family and friends, clearly noted that she never personally interviewed Havard or a single

family member or friend. Ms. Kidd’s affidavit amounted to a compilation of school records,

records from the Youth Challenge Program at Camp Shelby, interview notes from those who

personally interviewed Havard, affidavits from Havard’s family members and friends,

interview notes from those who interviewed Havard’s family members and friends, Havard’s

employment records, and incident reports from various sheriffs’ departments.

¶50.   Ms. Kidd speculated that Havard suffered from a “attachment disorder”and provided

a lengthy, general description of the effects of the disorder. Ms. Kidd reached the conclusion

that the disorder caused Havard to have problems developing loving and secure attachments.

As the state points out, this conclusion is in conflict with the affidavits of family and friends,

who described Havard as a loving and good person for whom they would do anything. A

review of Ms. Kidd’s affidavit reveals a recitation of various records and statements of others

amounting to little more than speculation.

¶51.    The affidavits presented in this post-conviction proceeding contain information that

is cumulative of the testimony given at trial. The statements provided in the affidavits

regarding Havard’s abuse do not even amount to hearsay. None of the affiants stated that

they witnessed any abuse or that Havard ever told them that he had been abused. Havard

himself did not mention abuse in his own affidavit. The remainder of the statements in the

affidavits reflected negatively on Havard’s character. The sum of these affidavits paints a

                                               25
picture of Havard being raised by grandparents who provided opportunities for him, but

Havard chose to take drugs, argue and say hurtful things to those who had his best interest

at heart – often resulting in law enforcement officials having to be called to calm him down.

¶52.     Havard’s counsel are presumed competent. Washington v. State, 620 So. 2d 966

(Miss. 1993). As already noted, the affidavit of Don Evans, an investigator hired to

investigate mitigation evidence, is telling of counsels’ effort to investigate. Counsel called

two witnesses who gave intelligent and specific mitigation testimony. Not calling witnesses

who will testify negatively for a client or who will testify to matters cumulative in nature is

not deficient performance by counsel.       Additionally, even if this Court were to assume

arguendo that Havard’s counsel were deficient, Havard has failed to show that he would

have received a different sentence. Strickland, 466 U.S. at 687. “Unless a defendant makes

both showings, it cannot be said that the conviction or death sentence resulted from a

breakdown in the adversary process that renders the result unreliable.” Stringer v. State, 454
So. 2d 468, 477 (Miss. 1984) (citing Strickland, 466 U.S. at 687). This issue is without

merit.

         IV.    Ineffective assistance of counsel for failing to develop and introduce
                Havard’s successful adaptation at Camp Shelby as mitigating
                evidence during the penalty phase.

¶53.     In his next issue, Havard asserts that counsel were ineffective for failing to develop

mitigating evidence that Havard applied for and was accepted to the Youth Challenge

Program at Camp Shelby. He offers the affidavit of Daniel Bradshaw, who states that he was

a fellow cadet with Havard in the program at Camp Shelby and that Havard thrived in the

                                               26
arduous and highly regimented atmosphere.         Havard also offers the affidavit of his

grandfather, who stated that Havard was such an exemplary cadet that he was offered a job

at Camp Shelby to assist other youths. It is Havard’s contention that the adaptability of a

capital defendant to an institutional setting is powerful mitigation evidence because it

provides a jury with an alternative to the death sentence.

¶54.   Havard relies on Skipper v. South Carolina, 476 U.S. 1, 106 S. Ct. 1669, 90 L. Ed. 2d
1 (1986). In Skipper, the petitioner sought to introduce testimony of two jailers and one

"regular visitor" to the jail to show that he had "made a good adjustment" during his time

spent in jail. The trial court ruled that under the South Carolina Supreme Court's previous

decision in State v. Koon, 278 S.C. 528, 298 S.E.2d 769 (1982), such evidence was irrelevant

and inadmissible. Skipper was sentenced to death, and he appealed. Skipper, 476 U.S. at

3. The Supreme Court of South Carolina rejected Skipper's contention and held that the trial

judge properly refused to admit the evidence of his future adaptability to prison life, citing

Koon, supra. Id.

¶55.   The United States Supreme Court granted certiorari to consider Skipper’s claim that

the South Carolina Supreme Court’s ruling was in conflict with prior United States Supreme

Court decisions in Lockett v. Ohio, 438 U.S. 586 (1978), and Eddings v. Oklahoma, 455
U.S. 104 (1982). Id. at 4. See Skipper v. South Carolina, 474 U.S. 900, 106 S. Ct. 270, 88
L. Ed. 2d 225 (1985).The United States Supreme Court reversed the South Carolina Supreme

Court’s ruling in Skipper, holding that



                                             27
       There is no disputing that this Court's decision in Eddings requires that in
       capital cases "'the sentencer . . . not be precluded from considering, as a
       mitigating factor, any aspect of a defendant's character or record and any of the
       circumstances of the offense that the defendant proffers as a basis for a
       sentence less than death.'" Eddings, supra, at 110 (quoting Lockett, supra, at
       604 (plurality opinion of BURGER, C. J.)) (emphasis in original). Equally
       clear is the corollary rule that the sentencer may not refuse to consider or be
       precluded from considering "any relevant mitigating evidence." 455 U.S., at
       114.

Skipper v. South Carolina, 476 U.S. 1, 4, 106 S. Ct. 1669, 1670-71 (U.S. 1986).

¶56.   The issue in Skipper and the issue sub judice are quite different, because in Skipper,

the petitioner’s counsel attempted to admit the evidence and it was refused. Id. at 3. The

issue asserted by Havard is whether his counsel were ineffective in failing to develop

evidence of his participation in the program at Camp Shelby and present it to the jury.

¶57.   The state argues that Havard’s reliance on Skipper is misplaced and focuses on the

dissimilarities between being institutionalized in a prison and the Youth Challenge Program.

We find that the state’s focus is misplaced. Skipper specifically states:

       "'[T]he sentencer . . . [may] not be precluded from considering, as a mitigating
       factor, any aspect of a defendant's character or record and any of the
       circumstances of the offense that the defendant proffers as a basis for a
       sentence less than death.'" Eddings, supra, at 110 (quoting Lockett, supra, at
       604 (plurality opinion of BURGER, C. J.)) (emphasis in original).
       ....
       Equally clear is the corollary rule that the sentencer may not refuse to consider
       or be precluded from considering "any relevant mitigating evidence." 455 U.S.,
       at 114.

Id. at 4. However, even if this Court were to consider, for the sake of argument, that

Havard’s counsel were deficient in failing to develop and present this evidence, Havard has

not shown that the outcome of his sentence would have been different. Havard must

                                              28
demonstrate that his counsel’s performance was deficient and that the deficiency prejudiced

the defense of the case. Strickland, 466 U.S. at 687.

¶58.   Havard did not present any affidavits other than those of his family and friends. In

Skipper, the United States Supreme Court discussed South Carolina’s contention that the

jailer’s testimony would be merely cumulative of the testimony the jury already had heard

from the petitioner’s family and friends. Id., 476 U.S. at 7-8. The Supreme Court did not

accept this argument. In its analysis, the Skipper Court stated:

       Finally, the State seems to suggest that exclusion of the proffered testimony
       was proper because the testimony was merely cumulative of the testimony of
       petitioner and his former wife that petitioner's behavior in jail awaiting trial
       was satisfactory, and of petitioner's testimony that, if sentenced to prison rather
       than to death, he would attempt to use his time productively and would not
       cause trouble. We think, however, that characterizing the excluded evidence
       as cumulative and its exclusion as harmless is implausible on the facts before
       us. The evidence petitioner was allowed to present on the issue of his conduct
       in jail was the sort of evidence that a jury naturally would tend to discount as
       self-serving. The testimony of more disinterested witnesses -- and, in
       particular, of jailers who would have had no particular reason to be favorably
       predisposed toward one of their charges -- would quite naturally be given
       much greater weight by the jury.

Id. at 8 (emphasis added).

¶59.   The affidavits presented by Havard in support of this issue, particularly those of his

grandfather, William Havard, and his friend, Daniel Bradshaw, are the kind of evidence the

United States Supreme Court described in Skipper as “the sort of evidence that a jury

naturally would tend to discount as self-serving.” For the foregoing reasons, Havard cannot

pass the standard set forth in Strickland. 466 U.S. at 687. This issue is without merit.



                                               29
       V.     Ineffective assistance of counsel for failing to ask potential jurors
              “reverse-Witherspoon” questions during voir dire.

¶60.   On direct appeal, Havard argued that his counsel were ineffective by impermissibly

failing to ask “reverse-Witherspoon” questions, or rather, whether the jurors would

automatically vote for the death penalty. Irving v. State, 498 So. 2d 305, 310 (Miss. 1986)

(citing Witherspoon v. Illinois, 391 U.S. 510, 88 S. Ct. 1770, 20 L. Ed. 2d 776 (1968)). As

discussed in Havard’s first post-conviction relief issue supra, the instant issue was raised by

Havard on direct appeal as his Issue II. The Court refused to consider on direct appeal the

affidavit of juror number twenty-nine, Willie Thomas (who was selected as a member of the

trial jury as juror number eight in the order of selection). For reasons previously discussed,

this Court held that Havard had preserved the issue for post-conviction proceedings.

¶61.   In addressing this issue on the merits, absent Thomas’s affidavit, the Court held:

       Considering the "reverse-Witherspoon" issue, absent the juror affidavit, the
       exact assignment of error here is that defense counsel was ineffective by
       failing to ask "reverse-Witherspoon" questions, meaning defense counsel
       should have asked whether the jurors would automatically vote for the death
       penalty. Irving, 498 So. 2d at 310. Under this rule, the United States Supreme
       Court held that a juror must be excused if his or her views on the death penalty
       would unfairly affect the outcome of the jury verdict. Witherspoon, 391 U.S.
       at 520. Trial counsel did not ask "reverse-Witherspoon" questions, but the trial
       court did. The trial judge asked if any potential juror would automatically vote
       for the death penalty. Conversely, the judge also asked if any potential juror
       would automatically vote against the death penalty. The trial court therefore
       conducted both a "Witherspoon" examination and a "reverse-Witherspoon"
       examination. Worth noting is that the trial judge did strike at least nine venire
       members for cause at the request of the State based on Witherspoon
       considerations. Neither the State nor defense counsel challenged Thomas for
       cause or peremptorily. The proper questions were asked by the court and
       counsel and were answered by the potential jurors. The trial judge questioned
       the jurors on their abilities or inabilities, both as a group and individually, to

                                              30
       consider a death sentence. The trial judge also requested that the attorneys not
       be redundant in their voir dire examination, keeping in mind the voir dire the
       court had conducted. Honoring this request, defense counsel, during the voir
       dire, stated to the venire, "I'm not going to ask you anything that the Judge or
       [counsel for the state] asked you unless we really need to." Again, we cannot
       find that trial counsel's silence during this phase of voir dire constituted
       reversible error, when considering the totality of the voir dire examination
       conducted by the trial judge and the attorneys. Succinctly stated, all necessary
       questions were propounded to the venire during the whole of voir dire.
       Defense counsel, having heard the questions and the responses from the venire,
       and having observed the jurors' demeanor throughout the voir dire, was then
       free to choose not to repeat the questions. We cannot fairly say defense
       counsel's performance was deficient and prejudiced the defense. Therefore,
       this issue fails under the Strickland test, and is thus without merit.

Havard, 928 So. 2d at 786-87. The issue is now before this Court again, along with

Thomas’s affidavit.

¶62.   Mississippi Rules of Evidence, Rule 606, Competency of Juror as Witness, provides:

       (b) Inquiry Into Validity of Verdict or Indictment. Upon an inquiry into
       the validity of a verdict or indictment, a juror may not testify as to any matter
       or statement occurring during the course of the jury's deliberations or to the
       effect of anything upon his or any other juror's mind or emotions as
       influencing him to assent to or dissent from the verdict or indictment or
       concerning his mental processes in connection therewith, except that a juror
       may testify on the question whether extraneous prejudicial information was
       improperly brought to the jury's attention or whether any outside influence was
       improperly brought to bear upon any juror. Nor may his affidavit or evidence
       of any statement by him concerning a matter about which he would be
       precluded from testifying be received for these purposes.

(Emphasis added).

¶63.   The affidavit of Willie Thomas does not meet the exception to Rule 606(b), and it

should again be excluded from our consideration. Notwithstanding Rule 606(b), Thomas’s




                                              31
affidavit does not offer merit to Havard’s claim. Paragraphs three and four of Thomas’s

affidavit stated:

       I believe that the death penalty is the appropriate punishment for Mr. Havard.
       I think a person should be prepared to give what they take. If you take a life,
       a life is required.

       I think the same punishment should be given to everyone who kills. I felt this
       way before I served on the jury and I still feel this way today. I would feel this
       way even if it were my own son on trial. If people knew they would pay with
       their lives, there would be less killing.

(Havard’s Exhibit 15, at ¶¶ 3-4). This affidavit simply shows that Thomas supports the death

penalty. Nothing in this affidavit states that Thomas would automatically vote for imposition

of the death penalty in every case without first considering the facts of the particular case,

including any mitigating circumstances. As the state points out, the question is not whether

Thomas believes in the death penalty, but whether he can follow the law. Nothing in the

affidavit stated that Thomas would disregard the trial court’s instructions and arbitrarily

impose the death penalty in every case regardless of the facts. Thomas’ affidavit does not

add merit to Havard’s claim.

¶64.   Havard also offers the affidavit of Natman Schaye, whom Havard asserts is a

nationally recognized capital litigator. The summation of Mr. Schaye’s affidavit is that he

is of the opinion that Havard’s defense counsel were deficient in failing to ask questions

during voir dire to determine the opinions and attitudes of the venire regarding the death

penalty. He further believes that Havard was prejudiced by counsel’s deficient performance

as evidenced by juror Willie Thomas’s affidavit.


                                              32
¶65.   Our previous discussion supra regarding this issue reveals that both Witherspoon and

“reverse-Witherspoon” questions were asked by the trial court.           The trial court then

instructed counsel for the state and the defense not to repeat questions already asked of the

venire panel. This Court concluded that the panel was adequately questioned during the

whole of the voir dire examination. Mr. Schaye’s affidavit is not persuasive to the contrary.

Havard’s claim of ineffective assistance of counsel still does not pass the standard set forth

in Strickland, 466 U.S. at 687. This issue is without merit.

       VI.    Ineffective assistance of counsel during closing argument at the
              penalty phase.

¶66.   Havard asserts that he was denied effective assistance of counsel during closing

argument of the sentencing phase of the trial. Defense counsel stated, “I mean, it’s been

obviously documented here that this young child died a tragic death at a very young age of

six months. That is an aggravating circumstance, and Mr. Rosenblatt explained that to you.”

On direct appeal, Havard argued that this his counsel conceded the aggravating circumstance

of Chloe’s tender age and failed to argue mitigating circumstances. Havard now raises the

same arguments via these post-conviction-relief proceedings.

¶67.   This issue was presented to this Court on direct appeal and found to be without merit.

Havard, 928 So. 2d at 798. Therefore, this issue is procedurally barred by the doctrine of

res judicata pursuant to Mississippi Code Annotated Section 99-39-21(3) (Rev. 2007),which

states: “The doctrine of res judicata shall apply to all issues, both factual and legal, decided

at trial and on direct appeal.”


                                              33
¶68.   Havard has not demonstrated a novel claim or a sudden reversal of law relative to this

issue which would exempt it from the procedural bar of res judicata pursuant to Mississippi

Code Annotated Section 99-39-21(3) (Rev. 2007). See also Lockett v. State, 614 So. 2d 888

(Miss. 1992) (citing Rideout v. State, 496 So. 2d 667 (Miss. 1986); Gilliard v. State, 446 So.
2d 590 (Miss. 1984)).

       VII.   Prosecutorial misconduct during closing argument at the guilt
              phase.

¶69.   During closing arguments, the prosecutor stated, “Now, I’m not making any

accusations. I don’t know if anything had ever happened with that child before, but that

night he got carried away or something, and he hurt that child more than he intended to in

this sexual battery.” Havard argued on direct appeal that the prosecutor’s comments

suggested to the jury that Havard had previously sexually assaulted Chloe and amounted to

prosecutorial misconduct. This Court noted that defense counsel failed to object and that

Havard was not raising the issue under a claim of ineffective assistance of counsel for failing

to object. The Court found the issue to be barred but, nonetheless, discussed the issue on the

merits. This Court held:

       Looking at the record of the entire trial, we cannot find that the actions of the
       State constituted prosecutorial misconduct. Additionally, considering the
       totality of the record, even if we were to somehow find error in these
       statements, such error was unquestionably harmless. Lastly, the jury was
       properly instructed that comments from the attorneys were not to be regarded
       as evidence when the jury deliberated on its verdict. Accordingly, this issue
       is without merit.

Havard, 928 So. 2d at 791.


                                              34
¶70.   Havard has not demonstrated a novel claim or a sudden reversal of law relative to this

issue which would exempt it from the procedural bar of res judicata pursuant to Mississippi

Code Annotated Section 99-39-21(3) (Rev. 2007). See also Lockett v. State, 614 So. 2d 888,

897 (Miss. 1992) (citing Rideout v. State, 496 So. 2d 667 (Miss. 1986); Gilliard v. State, 446
So. 2d 590 (Miss. 1984)).

       VIII. Victim-impact testimony.

¶71.   During the sentencing phase of Havard’s trial, the state called Lillian Watson, Chloe’s

maternal grandmother. Watson testified as follows:

       I am not a vengeful person. My father was a minister and I was always taught
       an eye for an eye as I know most of you were. I am not here for revenge for
       [Chloe], but I am here for Justice for [Chloe]. Justice means her life was
       taken, and there is only one way that we can find justice for [Chloe]. A life for
       a life.

¶72.   Havard asserts that Watson’s testimony was highly prejudicial and exceeded the

bounds of allowable victim-impact testimony. Again, this Court is presented with an issue

on post-conviction relief that clearly was discussed in depth on direct appeal and decided

adversely to Havard. Havard, 928 So. 2d at 791-93. Today, Havard presents nothing novel

in his argument before the Court nor does he argue a sudden reversal in the law related to this

issue. The issue is procedurally barred by the doctrine of res judicata. Miss. Code Ann.

§ 99-39-21(3) (Rev. 2007); Lockett, 614 So. 2d at 897.

       IX.    Whether the trial court improperly responded to a question from
              the jury during the sentencing phase.




                                              35
¶73.   During jury deliberation at the sentencing phase of Havard’s trial, the jury sent a note

to the trial judge asking the court to define life without parole and whether the law could be

changed to allow parole for Havard in the future. With the agreement of defense counsel and

the prosecution, the Court returned a response which stated: “ Life without parole means life

in prison without eligibility for parole or early release. It would be up to the legislature to

make any future changes of the law.” Havard, 928 So. 2d at 799.

¶74.   Just as on direct appeal, Havard now argues that the trial court’s response prejudiced

the jury by inferring that, if Havard were given a life-without-parole sentence, he could be

released in the future. He argues, as before, that the trial court’s response to the jury made

a life sentence less feasible in the minds of the jurors. Without presenting anything novel to

support this claim or a showing of a sudden reversal in the law related to this issue, Havard’s

claim is procedurally barred. Miss. Code Ann. § 99-39-21(3) (Rev. 2007); see also Lockett

v. State, 614 So. 2d at 897.

       X.     Limiting instruction of especially heinous, atrocious, or cruel
              aggravating circumstance.

¶75.   In this claim, Havard asserts that the trial court’s limiting instruction of especially

heinous, atrocious, or cruel aggravating circumstances violated his constitutional rights

because it was unconstitutionally vague. This Court considered this issue on direct appeal,

and the decision was adverse to Havard. “This Court has repeatedly held that the 'especially

heinous, atrocious or cruel' provision of Mississippi Code Annotated Section 99-19-101(5)(h)

is not so vague and overbroad as to violate the United States Constitution.” Havard, 928 So.
36
2d at 800 (citing Stevens v. State, 806 So. 2d 1031, 1060 (Miss. 2001)). See also Crawford

v. State, 716 So. 2d 1028 (Miss. 1998); Mhoon v. State, 464 So. 2d 77 (Miss. 1985);

Coleman v. State, 378 So. 2d 640 (Miss. 1979).

¶76.   Havard has presenting nothing novel to support this claim nor has he made a showing

of a sudden reversal in the law related to this issue.         Therefore, Havard’s claim is

procedurally barred. Miss. Code Ann. § 99-39-21(3) (Rev. 2007). See also Lockett, 614 So.
2d at 897.

       XI.    Failure of the indictment to charge a death-penalty-eligible offense.

¶77.   Havard asserts that he has been denied his constitutional rights to notice and jury trial

guarantees under the Sixth Amendment to the United States Constitution. This issue was

raised on Havard’s direct appeal and decided adversely to Havard. Havard, 928 So. 2d at

800-802. Havard has not demonstrated a novel claim or a sudden reversal of law relative to

these issues which would exempt a single one of these claims from the procedural bar of res

judicata. In fact, Havard again relies on Apprendi v. New Jersey, 530 U.S. 466, 476, 120
S. Ct. 2348, 2355, 147 L. Ed. 2d 435 (2000), just as he did on direct appeal. Id. at 801. This

Court previously found the issue to be without merit. The issue is now barred. Miss. Code

Ann. § 99-39-21(3) (Rev. 2007); see also Lockett, 614 So. 2d at 897.

       XII.   Jury consideration of aggravating circumstances.

¶78.   Havard’s entire argument on this issue is restated, verbatim, as follows:

       277.   The trial jury based Mr. Havard’s death sentence of [sic] two factors,
              namely:


                                              37
       (a)    That the capital offense was committed while the defendant was
              engaged in the commission of, or attempt to commit, sexual battery;
              and
       (b)    The capital offense was especially heinous, atrocious, and cruel.

       278.   This finding was erroneous in two ways. First, these two particular
              aggravating circumstances cannot be submitted where “sexual battery”
              was an element of the offense. R. 26, 31.

       279.   The trial court recognized that [the] “especially heinous” aggravator
              fully encompassed the “sexual battery” aggravator. Where one
              aggravator fully subsumes another, they cannot both be submitted to the
              jury. Jones v. U.S., 527 U.S. 373 (1999) at 399. In weighing states,
              such as Mississippi, this error demands that the death sentence be
              vacated. Stringer v. Black, 503 U.S. 2002 (1992). Accordingly, Mr.
              Havard is entitled to relief on this ground.

¶79.   On direct appeal, this Court found Havard’s identical issue to be barred because no

contemporaneous objection was raised at trial, and Havard did not support his claim with

authority. Despite the procedural bars, the Court engaged in a full discussion on the merits

of Havard’s claim, and found none. This Court found the Tenth Circuit to be helpful due to

its abundance of case law surrounding this issue. Havard, 928 So. 2d at 802.

       “Under our cases, one aggravating circumstance is improperly duplicative of
       another only if the first aggravator 'necessarily subsumes' the other.” Patton
       v. Mullin, 425 F.3d 788, 809 (10 th Cir. 2005). “The fact that two aggravating
       circumstances rely on some of the same evidence does not render them
       duplicative.” Id. The concern is that the aggravators are not duplicative. Id.
       When they are not duplicative, the Tenth Circuit allows use of the same
       evidence to support different aggravators. Id. The test for determining when
       aggravating factors impermissibly overlap and are duplicative is whether one
       aggravating factor necessarily subsumes the other, not whether certain
       evidence is relevant to both aggravators. Fields v. Gibson, 277 F.3d 1203,
       1218-19 (10 th Cir. 2002).

Id.


                                            38
¶80.   Specifically noteworthy is this Court’s holding on direct appeal that:

       [o]f the two aggravators on which Havard focuses, one does not necessarily
       subsume the other. The jury could have found from the evidence presented at
       trial that Havard was engaged in the commission of sexual battery while
       committing the acts on Chloe which led to her death. Additionally, the jury
       could have found this crime to meet the [heinous, atrocious, or cruel] standard
       because of factors other than the sexual battery, such as the relationship
       between Havard and Chloe’s mother or Chloe’s age.

Havard, 928 So. 2d at 802-03 (emphasis added). Additionally, in Loden v. State, 971 So.
2d 548, 570 (Miss. 2007), this Court held that “[t]he fact that aggravating circumstances

share relevant evidence does not make them duplicative. See Jones v. United States, 527
U.S. 373, 399-400, 119 S. Ct. 2090, 144 L. Ed. 2d 370 (1999).”

¶81.   It is also worth noting that in Jones, on which Havard now relies for his argument

before this Court, the United States Supreme Court stated:

       We have never before held that aggravating factors could be duplicative so as
       to render them constitutionally invalid, nor have we passed on the “double
       counting” theory that the Tenth Circuit advanced in McCullah and the Fifth
       Circuit appears to have followed here. What we have said is that the weighing
       process may be impermissibly skewed if the sentencing jury considers an
       invalid factor. See Stringer v. Black, 503 U.S. 222, 232, 117 L. Ed. 2d 367,
       112 S. Ct. 1130 (1992).

Jones v. United States, 527 U.S. 373, 398 (U.S. 1999) (footnote omitted) (emphasis in

original).

¶82.   Because Havard does not present a novel claim or a sudden reversal of relevant law,

this issue is barred by res judicata. Miss. Code Ann. § 99-39-21(3) (Rev. 2007); see also

Lockett, 614 So. 2d at 897.



                                             39
       XIII. Competency of trial counsel.

¶83.   In this next issue, Havard asserts that Robert E. Clark, one of Havard’s defense

attorneys, was incompetent to pursue legal relief on Havard’s behalf. It is Havard’s further

assertion that Clark was intoxicated during Havard’s trial, because in a newspaper clipping

describing Clark’s arrest, the Concordia Parish Sheriff, Randy Maxwell, stated,“We’ve been

working on this a while.” Wesley Steckler and Katie Stallcup, Attorney Arrested on Drug

Charges, The Natchez Democrat, Jan. 16, 2007, at 1A and 3A.

¶84.   Ironically, Havard states in his affidavit that he saw Clark use marijuana, ecstacy, and

crack-cocaine the first time Havard met Clark around November of 2001. Between that time

and the time Clark was appointed as Havard’s counsel, Havard states that he went to Clark’s

home two or three more times to hang out and use drugs. The last time was two weeks

before Havard was arrested. By Havard’s own admission, he knew and believed his counsel

to use drugs. Any concerns Havard may have had regarding his counsel’s drug use was

certainly capable of being raised at trial or on direct appeal, and the issue is procedurally

barred. Miss. Code Ann. § 99-39- 21(1) (Rev. 2007).

¶85.   Notwithstanding the procedural bar, Havard’s assertion that Clark was intoxicated

during his trial is speculation at best and without merit. Havard states in his affidavit that he

believes his family told the judge that he was not comfortable having Clark as his attorney

“but I don’t think they went into great detail as to why I felt that way. I do believe that is

why Gus Sermos was appointed to represent me as well. . . .” Havard further states that he

was concerned drugs were affecting Clark’s performance but did not say anything because

                                               40
he “was in enough trouble with the murder charge and was afraid that admitting I used drugs

with Clark, might make my situation worse.”

¶86.   Havard has presented nothing to this Court thus far that has shown an indicia of

unfairness or prejudice at Havard’s trial.         Additionally, Attorney Gus Sermos also

represented Havard at trial. Finally, each and every claim of ineffective assistance of

counsel, or otherwise, alleged by Havard on direct appeal and in these post-conviction

proceedings, has been found to be without merit. This issue is, likewise, without merit.

       XIV. Cumulative error.

¶87.   Havard makes a generic argument that the alleged preceding errors, in the aggregate,

fatally compromised his constitutionally protected right to a fair trial. The standard for this

Court's review of an appeal from a capital murder conviction and death sentence is clear.

Convictions upon indictments for capital murder and sentences of death must be subjected

to "heightened scrutiny." Balfour v. State, 598 So. 2d 731, 739 (Miss. 1992) (citing Smith

v. State, 499 So. 2d 750, 756 (Miss. 1986); West v. State, 485 So. 2d 681, 685 (Miss. 1985)).

Under this standard of review, all doubts are to be resolved in favor of the accused because

"what may be harmless error in a case with less at stake becomes reversible error when the

penalty is death." Id. (quoting Irving v. State, 361 So. 2d 1360, 1363 (Miss. 1978)). See also

Fisher v. State, 481 So. 2d 203, 211 (Miss. 1985).

¶88.   In Byrom v. State, 863 So. 2d 836 (Miss. 2003), this Court held:

       What we wish to clarify here today is that upon appellate review of cases in
       which we find harmless error or any error which is not specifically found to be
       reversible in and of itself, we shall have the discretion to determine, on a case-

                                              41
       by-case basis, as to whether such error or errors, although not reversible when
       standing alone, may when considered cumulatively require reversal because
       of the resulting cumulative prejudicial effect.

Id. at 846-47.

¶89.   In the case sub judice, the record supports no finding of error, harmless or otherwise,

upon the part of the trial court. We thus find there is no prejudicial cumulative effect and no

adverse impact upon Havard’s constitutional right to fair trial. This issue is without merit.

                                      CONCLUSION

¶90.   For the reasons stated, Havard’s petition for post-conviction relief is denied.

¶91.   PETITION FOR POST-CONVICTION RELIEF DENIED.

     SMITH, C.J., WALLER, P.J., EASLEY, DICKINSON, RANDOLPH AND
LAMAR, JJ., CONCUR. GRAVES, J., CONCURS IN RESULT ONLY. DIAZ, P.J.,
DISSENTS WITHOUT SEPARATE WRITTEN OPINION.




                                              42